DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2020 has been entered.
Response to Amendment/Arguements
The Office has carefully considered Applicant’s amendments and accompanying remarks filed with the RCE dated 03/17/2020. Applicant’s amendments to the claims have been entered and are made of record. 
The pending claims at this time are 1-8 all of which are now allowed. 
Applicants successfully rebutted the rejections set forth previously using comparative evidence which showed that the claimed components set forth in Claim 1 are indeed structurally different than that of Takayasu et al. or  Kalinova et al.  Applicant remarks proffer that the preponderance of evidence outweighs any case of obviousness previously presented and each pending claim depends from claim 1 which for the reasons set forth in Applicant’s remarks is not taught nor obvious based upon the prior art.  All previously made rejections are now withdrawn. 
There was no prior art found and Takayasu and Kalinova, alone or in combination fail to teach or suggest the claimed limitations having all the layers and components as set forth in Claim 1 but more specifically that the nonwoven fabric A having a pore diameter dispersion degree of 1 to 20 in the range of the fine pore size distribution frequency exceeding 0 to 10 nm or less, and a pore diameter dispersion degree of 15 to 60 in the range of 10 to 20 nm, and the claimed limitation of nonwoven fabric B containing a crimped thermoplastic fiber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796


AP